DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019 was considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Examiner notes that it is not clear which of the two abstracts (received on 12/26/2019) is intended to be the newly amended abstract, as discussed in arguments/remarks dated 12/26/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2012/0063017) in view of CN102141741 and English Translation (of record).
Regarding Claim 1, Song discloses a three-dimensional adjustment mechanism (Fig. 2) for precise adjustment of an optical element in a high-resolution imaging system, (Paragraphs 0005-0006) comprising three uniformly distributed elastic adjustment members (Fig. 5, 3 pairs elastic plates 41, Paragraph 0051) to perform an axial displacement adjustment (Paragraphs 0052-0053) and a tilt adjustment of the optical element (Paragraph 0050), the three elastic adjustment members being uniformly arranged (Fig. 5, 3 pairs elastic plates 41 are uniformly arranged around the elastic support unit 40, Paragraph 0051), and the three-dimensional adjustment mechanism being configured to perform dynamic adjustment for the optical element with high precision on basis of deformations of the elastic adjustment members (Paragraphs 0006 and 0050, a tilt is present when one or more of the elastic plates 41 are deformed, so when adjusting for tilt the high precision adjustment is being performed).
Song does not specifically disclose “the three elastic adjustment … arranged at a bottom of the optical element”.
However CN102141741, in the same field of endeavor, teaches the three elastic adjustment … arranged at a bottom of the optical element (Fig. 1, adjusting lever 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the adjustment mechanism of Song with the “the three elastic adjustment … arranged at a bottom of the optical element” of CN102141741, for the purpose of maximizing adjustment angle.
Regarding Claim 4, Song in view of CN102141741 discloses as is set forth above and CN102141741 further discloses wherein: the three elastic adjustment members are configured to be deformed by driving the three elastic adjustment members by corresponding level mechanisms, so as to complete the adjustment (Translation, Page 4, lines 26-34).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of an adjustment mechanism specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein: the deformations of the three elastic adjustment members are used for performing the 
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of an adjustment mechanism specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein: the three elastic adjustment members are synchronously driven for adjustment, wherein when performing adjustment in a Z direction along an optical axis of the optical element, the three elastic adjustment members have the same deformation amounts of h, and a Z-direction adjustment parameter is
Z=(Z1+Z2+Z3)/3=h;
when performing tilt adjustment with respect to an X direction, Z3 remains unchanged, and Z1 and Z2 have equal deformation amounts but in opposite directions, that is, Z1 = h, Z2 = -h, and an X-direction tilt adjustment parameter is
Θx = (Z1-Z2)/√3R=2h/√3R;
when performing tilt adjustment with respect to the Y direction, Z1 and Z2 have the same deformation amounts with same direction, that is, Z1 = Z2 = h1; and Z3 has a deformation amount of Z3 = h2, and an Y-direction tilt adjustment parameter is
Θy = ((Z1+Z2)/2-Z3)/1.5R = (h1–h2) /1.5 R ,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872